Title: To George Washington from Hill, Lamar, & Hill, 28 February 1762
From: Hill, Lamar, & Hill
To: Washington, George



Sir
Madeira 28th Feby 1762

Inclosed you have a Bill of Loading for a pipe of pale wine shiped by order of Messrs Moorey Cary & Compy which we doubt not proving to your Satisfaction a few months hence having been carefully selected. It is 40/ ⅌ pipe cheaper than the particular wines of last year & promises to be much better than any we saw of the former vintage.
We shall value on those Gent. for the Cost as at bottom. We are very respectfully, Sir Your most obliged humb: Servts

Hill Lamar & Hill


No. GWA1


A pipe of wine
£28. 0.0



10 @Ct for Virga gauge
2.16.0




£30.16. 
Stg



